Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 12-14, 17-19 and 22-24   have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant’s election of a lithium ion battery comprising an electrochemical device comprising an electrolyte solution comprising: R1=Y-N(R2)-OR3 where R1= an aryl group; Y=O; R2=H and R3=Li, Li benzohydroxamate (LiBnHA) [benzene-(C=O)-N(H)-OLi]; a lithium salt comprising LiPF6; and organic carbonated, specifically EC + EMC in the reply filed on 5-26-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). An electrochemical device comprising an electrolyte solution comprising Li benzohydroxamate [benzene-(C=O)-N(H)-OLi]; a lithium salt comprising LiPF6; and an organic carbonate, specifically EC + EMC has been found allowable.  Therefore, an electrochemical device comprising an electrolyte solution comprising [benzene-(C=O)-N(H)-ONH4] was searched.       
                                                     
Claim Rejections - 35 USC § 112
Claims 1, 3-10, 12-14, 17-19 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.          Claim 1 is rejected because the claim should cite “an electrolyte solution comprising a lithium salt, a polar aprotic solvent and …”. 
          Claim 1 is rejected because the claim should cite “R1 is alkoxy, a substituted or unsubstituted C6-C20 aryl, cycloalkyl, a substituted or unsubstituted heterocyclyl, a substituted or unsubstituted heterocyclyalkyl, … or -CH2P(O)(OR5)2; R2 is H, a substituted or unsubstituted C1-C20 alkyl, alkoxy, alkenyl, a substituted or unsubstituted C1-C20 alkenylalkyl, a substituted or unsubstituted aryl, cycloalkyl, a substituted or unsubstituted heterocyclyl, a substituted or unsubstituted heterocyclyalkyl, …”.
         Claim 3 should be canceled and moved up into claim 1.             Claim 4  should cite “wherein R1 is an aryl comprising a substituted or unsubstituted phenyl or a substituted or unsubstituted naphthyl group or a substituted or unsubstituted heterocyclyl or a substituted or unsubstituted heterocyclylalkyl”.              Claim 5 is rejected because there is no “-O(CH2CH2O)qCH3” group cited in claim 1 for R1.              Claim 6 is rejected because the claim should cite “wherein R2 is H or a substituted or unsubstituted C1-C20 alkyl, a substituted or unsubstituted C1-C20 alkenylalkyl, an aryl comprising a substituted or unsubstituted phenyl or a substituted or unsubstituted naphthyl group or a substituted or unsubstituted heterocyclyl or a substituted or unsubstituted heterocyclylalkyl or a silyl comprising a trimethylsilyl”.              Claim 7 is rejected because the claim should cite “wherein R2 is hydrogen, a substituted or unsubstituted alkyl comprising methyl,… perfluoroethyl, perfluoropropyl or a silyl comprising trimethylsilyl or trimethylsilyl or an alkenyl comprising 2-allyl”.         Claim 13 is rejected because the claim should cite “wherein the electrolyte solution comprising the lithium salt comprises a lithium alkyl fluorophosphate,…”.         Claim 14 is rejected because the claim should cite “wherein the electrolyte solution comprises a lithium salt comprising LiPF6, …”.        Claim 10 is rejected because the claim should cite “an electrolyte solution comprising a lithium salt, a polar aprotic solvent and …”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 13-14, 17, 19, 23 and 10, 12, 18, 22, 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
        Independent claim 1 and independent claim 10 do not seem to contain the same scope in regard to compound of Formula I cited in claim 1 and the following compounds claimed in claim 10:
          Compound D contains R1=CF3(CF2)q- group and R2=CF2CF3.  R1 of claim 10 does not allow for a substituted alkyl/fluoroalkyl/haloalkyl and while R2 allows for an alkyl group does not allow for a substituted/fluoro/halo. 
                    Compound H contains R1 = an alkyl group.  R1 of claim 1 does not allow for an alkyl group.          
          Compound X contains R1= -CH2-CH2-NH2. R1 of claim 1 does not allow for amino/substituted alkyl groups for R1.

            Compound AC contains a R1= -CH(R11)CH2-OH group.  R1 of claim 1 does not allow having an alkyl group-OH or an alkyl group wherein R11 is H, chloro/halo substituted alkyl groups or when R11 is Cl, or amino substituted groups or when R11 is NH2. R1 does not allow for hydroxy substituted alkyl groups, or any of the above for R11.

          Compound AE contains R1= N-hydroxylamines,  R1 of claim 1 does not allow  R1 to be a N-hydroxylamine.

Compound AH contains R1= -NH2CH2CH2CH3.  R1 of claim 1 does not allow for alkyl amines.         Claim 18 is rejected because the claim should cite “wherein the electrolyte solution comprising the lithium salt comprises a lithium alkyl fluorophosphate,…”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727